DETAILED ACTION

Priority

The priority of claims filed 1/31/2020 is 1/31/2020 at least because the provisional filed 3/1/2019 does not disclose successful authentication between a UE and network device as required by the claims.  Applicant specification [0005], 'methods for user equipment authentication are disclosed'

More particularly, as discussed in the interview held on 10/27/2021, Figure 6 of the provisional drawings does not include both:
transmitting, from a user equipment, a request message to one or more network device
and
transmitting a message comprising a first location information corresponding to the user equipment to the one or more network devices


Response to Arguments
112 section:  The argument regarding the 112 rejection is moot because the rejection is withdrawn.

101 section: The 101 rejection is maintained because the specification, although inclusive of embodiments of the claimed terms, does not include special definitions of the claimed terms.  The term are therefore are given their broadest reasonable interpretations which includes software implementations.  
To avoid the 101 rejection, applicant should  include elements such as memory, micro-processor, or hardware processor.

102 section:  As discussed in the interview held on 10/27/2021, Figure 6 of the provisional drawings does not 
include both:
transmitting, from a user equipment, a request message to one or more network device
and
transmitting a message comprising a first location information corresponding to the user equipment to the one or more network devices

As such, the priority of the claims is maintained as 1/31/2020

Claim Rejections - 35 USC § 112
 The previous 112 rejection is withdrawn in view of applicant's amended claim language.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-10 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to subject matter that may be interpreted as software per se which is not a statutory class.

To avoid the 101 rejection, applicant should  include elements such as memory, micro-processor, or hardware processor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9-12, 14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by 3GPP TR 33.809 v0.7.0 hereinafter '3GPP'.

As to claim 1,   
3GPP discloses  a method comprising: 
transmitting, page 21 UE sends a registration request message
from a user equipment, page 21 Victim UE
a request message Figure 6.5.2-1 message 4
to one or more network devices; Figure 6.5.2-1 AMF

in response to transmitting the request message, attempting authentication with the one or more network devices; 
Figure 6.5.2-1 message 6

and in response to successfully authenticating with the one or more network devices,
 page 20 After the authentication procedure
transmitting a message Figure 6.5.2-1 message 11
comprising first location information Figure 6.5.2-1 message 8, Location Info-UE
corresponding to the user equipment Figure 6.5.2-1 step 7 location information of the UE
to the one or more network devices. Figure 6.5.2-1 AMF

As to claim 2,   
3GPP discloses  wherein
	the message comprises a security mode complete message 
page 21 Security Mode Complete message

		

As to claim 4,   
3GPP discloses  wherein 
transmitting a message Figure 6.5.2-1 message 11
comprising the user equipment's location information 
Figure 6.5.2-1 message 8, Location Info-UE
 	in view of  Figure 6.5.2-1 step 7 location information of the UE
to the one or more network devices. Figure 6.5.2-1 AMF

As to claim 5,   
3GPP discloses  
	receiving a registration rejection message 
page 54 Security Mode Reject Message
in view of  Figure 6.5.2-1 message 13
	in response to transmitting the message Figure 6.5.2-1 message 11

Claim 6 is rejected on the basis previously presented in the rejection of claim 1 in view of:
	page 19 transmitted by UEs  (i.e. the claimed transmitter)
	page 59 the UE shall process (i.e. the claimed processor)


Claims 7  are rejected on the basis previously presented in the respective rejections of claims 2 .
Claims 9-10 are rejected on the basis previously presented in the respective rejections of claims 4-5.

Claims 11-12 are rejected on the basis previously presented in the respective rejections of claims 1-2.
Claims 14-15 are rejected on the basis previously presented in the respective rejections of claims 4-5.

Claims 16-17 are rejected on the basis previously presented in the respective rejections of claims 1-2.
Claims 19-20 are rejected on the basis previously presented in the respective rejections of claims 4-5.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over '3GPP' in view of Kim et al (US 2019/0200264 hereinafter Kim).
As to claim 3, 8, 13, and 18, '3GPP' teaches all the subject matter pointed out in the above respective 102  rejection of parent claims 1, 6, 11, and 16.

				

As to claim 3,   
3GPP discloses  
comparing Figure 6.5.2-1 step 12 Compare
the first location information Figure 6.5.2-1 message 8, Location Info-UE
from the message Figure 6.5.2-1 message 11
with second location information Figure 6.5.2-1 step 12 Location Info-gNB
available in the user equipment, page 20 user's location information reported by the gNB

and detecting 
page 20 detect the presence of the false base station 
in view of  Figure 6.5.2-1 step 13
a false base station Figure 6.5.2-1 FBS
based on a location information mismatch
 page 21 if the AMF determines the locations are inconsistent

		wherein the second location information Figure 6.5.2-1 step 12 Location Info-gNB
		available in the user equipment page 20 user's location information reported by the gNB
	
3GPP does not disclose
	wherein the second location information comprises
		location information received by  the user equipment  from the one or more network devices  
		and stored in the user equipment  

Kim teaches
	[0150] the UE may include location information (e.g. TAI) into a location update registration request 
message

therefore
	3GPP as modified by Kim teaches
wherein the second location information comprises location information received by  the user equipment  from the one or more network devices and stored in the user equipment  

because
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of 3GPP and Kim as elements previously known in the prior art combined to yield predictable results.   
For example, in [0150], Kim states that the UE may include location information to be included in a registration request.  As such, Figure 6.5.2-1 message 1 may be modified according to Kim to include location information.  

This modification comports with a suggestion found 3GPP page 20 2nd paragraph of 6.5.2 wherein  user's location information reported by the gNB  that  the gNB 'reporting' may be available to Kim's UE in [0150] to allow the UE to receive and store the location.  Moreover, 3GPP Figure 6.5.2 step 7  provides an addition suggestion in that the UE 'obtains the location'  from TAI but is silent on where the location is obtained from;  it appears that 3GPP  page 20 2nd paragraph of 6.5.2 'reporting' may be how step 7 is embodied.   Moreover, as modified by Kim,  a second instance of step 7 may be implemented prior to step 1 so that the registration request may include location information.

In any case, Kim[0150] is clear that the UE has location information which satisfies the received and stored limitations.  The location information of Kim[0150] being included in a registration request message indicates that Figure 6.5.2-1 message 1 may be modified according to Kim to include location information thereby arriving at the claimed invention.

 

Claims 8, 13, and 18 are rejected on the basis previously presented in the rejection of claim 3. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2431